                 UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
Plaintiff,                                   )
                                             )
vs.                                          )        Case No. CR-17-110-C
                                             )
DEANGELO ANTOINE MCDANIEL,                   )
Defendant.                                   )
                                             )
and                                          )
                                             )
ELLIOT ELECTRIC SUPPLY, INC,                 )
and its successors or assigns,               )
Garnishee.                                   )

              ORDER FOR DISPOSITION OF GARNISHED FUNDS

      The United States of America caused a Writ of Garnishment to be issued to Elliot

Electric Supply, Inc on December 12, 2019. On December 23, 2019, Garnishee filed an

Answer (Doc. 35). A review of the court record demonstrates that no objection or request

for a hearing has been filed by Defendant.

      Garnishee is ordered to disburse all nonexempt monies and property of Defendant

withheld since the date of service of the Writ, and make all future payments and monies

withheld under the continuing Writ payable to the:

      U.S. District Court Clerk
      U.S. Courthouse
      200 N.W. 4th, Suite 1210
      Oklahoma City, OK 73102
IT IS SO ORDERED this 13th day of January 2020.
